Citation Nr: 1201958	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-16 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and/or posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for schizophrenia, disorganized type, as secondary to hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1973 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 rating decision (PTSD) and a June 2004 rating decision (new and material evidence of schizophrenia) of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  The Board notes that the RO found that the Veteran did not file a timely appeal to the June 2004 rating decision; however, the Board finds that timely substantive appeal was filed.  Correspondence from Dr. V.B. received by VA in May 2005 reflects that the Veteran wished to appeal the RO denial of his claim.  The Board acknowledges that the correspondence was not written by the Veteran; however, it was submitted to the RO by the Veteran's accredited representative, as evidenced by the May 2005 letter which accompanied it.  Thus, it meets the requirements of 38 C.F.R. §§ 20.202 and 20.301. 

The Board notes that the Veteran originally requested a Board hearing; however, the evidence reflects that in July 2009, he withdrew his request.  (See VA electronic notes printed in September 2009.)  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2011).

The newly reopened and recharacterized issue of entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and/or PTSD, to include as secondary to hepatitis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an unappealed August 2002 decision, the Board denied the Veteran's claim for entitlement to service connection for schizophrenia as secondary to service-connected hepatitis.  

2.  Some of the evidence submitted subsequent to the August 2002 Board decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

Evidence received since the August 2002 Board decision that denied service connection for schizophrenia as secondary to service-connected hepatitis, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence to the Veteran in March 2004, VA informed him of what evidence was required to substantiate the claim to reopen his previously denied claim of entitlement to service connection for schizophrenia, and that the claim had been previously denied by the Board in August 2002.  In VA correspondence to the Veteran in October 2006, VA informed him of his and VA's respective duties for obtaining evidence for entitlement to service connection for PTSD, of the reason for the prior denial for entitlement to service connection for schizophrenia, and of the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was not completed prior to the initial AOJ adjudication denying the claim for schizophrenia, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error. Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced. The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman and Kent. In addition, the Veteran cannot be prejudiced by the timing of the Kent notice, because in the decision below, the Board reopens the claim and remands it for further development.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices 

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service personnel records, service treatment records (STRs), Social Security Administration (SSA) records, private and VA treatment and examination records, and the statements of the Veteran and his family in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain prior to determining whether the claim should be reopened.  

The Board notes that VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Further, in light of the grant below of the reopened claim for service connection for PTSD, discussion as to whether additional medical examination or medical opinion is warranted in this case, pursuant to McLenden v. Nicholson, 20 Vet. App. 79 (2006), is rendered moot.  A remand is inappropriate where there is no possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Legal criteria 
New and material evidence

In general, Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.


Evidence of record at time of last final denial

Historically the Veteran's claim for entitlement to service connection for schizophrenia as secondary to service-connected hepatitis was denied by the Board in August 2002.  The Veteran filed a claim to reopen in January 2004, which was denied by the RO in June 2004.  As discussed in the introduction section of this opinion, the June 2004 decision is currently on appeal.  Thus, the last final decision with regard to the issue on appeal is the Board decision in August 2002.

The evidence of record at the time of the previous final denial, in August 2002, included the appellant's service treatment records (STRs), service personnel records, private and VA and private treatment and examination reports, lay statements, and SSA records.  As noted above, the Board need not discuss each piece of evidence. 

The Veteran service personnel records reflect that on December 10, 1974, he received nonjudicial punishment of forfeiture of pay for willful disobedience of a lawful order.  On January 23, 1975, the Veteran received nonjudicial punishment of extra duties for unauthorized absence.  On June 27, 1975, the Veteran received nonjudicial punishment of forfeiture of pay for unauthorized absence.
 
A November 1975 administrative remarks record reflects that the Veteran had tested positive for drugs on 17 different dates.  A December 6, 1975 record reflects that the Veteran refused to participate in rehabilitation.  A December 20, 1975 administrative remark record reflects that the Veteran needed constant supervision, was slow to orders, rarely completed tasks unless supervised, had a careless military appearance, served as a negative example to others, and was a "misfit" in the normal naval community.  On December 22, 1975, the Veteran received nonjudicial punishment of forfeiture of pay and confinement on bread and water for three days  for willful disobedience of a commissioned officer, failure to obey a lawful order, and disrespect toward a petty officer occurring on December 20, 1975.  A January 6, 1976 administrative remark reflects that the Veteran signed a statement that he was afforded the opportunity of further drug rehabilitation and/or counseling, but he refused to participate in such and desired to be separated from the navy as soon as possible.  The Veteran was separated from service on January 12, 1976. 

The Veteran 's STRs reflect 1974 complaints and/or diagnoses of urethritis, a headache, jock itch, costal chondritis, and dizzy spells.  STRs dated in 1975 reflect complaints and/or diagnosis of back spasms, urethal discharge, cramping pain and constipation, nausea and urethritis due to gonococcus, and diarrhea.  An October 3, 1975 STR reflects that the Veteran "is a known opiate abuser who had multiple positive urines but continued to deny use.  He had abdominal pain and vomiting.  An October 10, 1975 STR reflects that the Veteran reported that his nausea and vomiting had cleared for a few days but had returned.  It was noted that he did not have hepatitis by lab examination.  October 16 and 17, 1975 STRs reflect continued complaints of vomiting, with no lab abnormalities.  The Veteran again sought treatment on October 29, 1975.  He returned to sick call on October 31, 1975 but left without being seen.  A November 14, 1975 STR reflects that the Veteran reported no pain or vomiting for the previous two weeks until the day prior when he had gradual onset of epigastic distress (cramping).  He had nausea and vomiting.  His laboratory results were negative.  The impression was abdominal pain and nonspecific urethritis.  

A November 18, 1975 STR reflects that the Veteran had no complaints and symptoms "whatsoever".  His symptoms had resolved.  It was noted that he was still opiate positive on a routine basis.  A December 1, 1975 STR reflects that the Veteran was an admitted opiate abuser (heroin) who was poorly motivated to stop abusing.  "[H]e positively stated he wanted no part of rehab and merely wanted out of the USN ASAP."  The impression was psychologically dependent heroin abuser.  

A December 19, 1975 STR reflects the Veteran complained of a bump on the head of his penis.  No other complaints were noted.

A June 1977 private medical record from St. Elizabeth Hospital reflects that the Veteran's neurological examination was within normal limits.  

June 1981 clinical records reflect that the Veteran reported that he was feeling depressed and worried about his health.  He was diagnosed with severe anxiety, and it was stated "no need to hospitalize,"

A September 1984 record reflects a diagnosis of atypical psychosis with no history of prior treatment.

VA examination reports reflect that the Veteran was diagnosed with schizophrenia and/or adjustment disorder with anxious mood. (i.e. January 1984, May 1988, and  March 2000 VA examination reports.) 

A December 1995 examination for the Bureau of Disability Determination reflects that the Veteran was "evidently trying to feign a serious mental disorder."  A diagnosis was deferred.

Private medical records reflect the opinion of the provider that the Veteran had schizophrenia which was exaggerated and aggravated by his hepatitis.  (See October 1998 record from Dr. A. N.)

A statement from the Veteran's spouse reflects that his mental depression began in July 1978 when he found out that he had hepatitis.

A March 2000 VA examination report reflects the opinion of the examiner that the Veteran's schizophrenia is not related to his service-connected hepatitis.  The examiner noted that the Veteran's hepatitis was not serious and occurred in 1975 with no evidence of schizophrenia under 1995 (the Board noted that the earliest evidence was in 1988).  The examiner further opined that the current absence of liver encephalopathy was an indication that the schizophrenia was not related to hepatitis.  He noted that the hepatitis was not serious and was not currently active.  The examiner noted that the Veteran had a history of antipsychotic treatment.  He stated "had he been subject to encephalopathy, I would consider there had been an aggravation for his schizophrenia, but his hepatitis has never been a serious matter.  In fact, there is apparently no activity at the present time.  Furthermore, the wife, who the patient has been married to for a number of years, has never shown evidence of hepatitis.  

The record also included the Veteran's testimony that his hepatitis affects him mentally.  (See June 1992 Board hearing transcript, page 11)

Evidence of record since the last final denial

A SSA record dated in 1984 reflects that the Veteran has a history of alcohol, heroin, and angel dust abuse.  

SSA records in 1987 and1992 reflect that the Veteran was diagnosed with schizophrenia.  

An SSA record notes an alleged onset of mental problems in April 1987.  

April 2005, August 2007, and July 2008 private correspondence, from psychologist V.B. reflects that the Veteran has residual symptoms of schizophrenia, and had reported that he had depression.  He also reported he heard voices and that he had sought treatment in 1976.  He further stated that he was diagnosed with schizophrenia by a VA psychiatrist at Brecksville in 1977 or 1978.  The examiner noted an overlap of symptoms between PTSD and schizophrenia.

The Veteran filed a claim for PTSD based on being sentenced to the brig (naval military prison) for three days with only bread and water.  

VA records dated from 2006 through 2010 reflect that the Veteran suffers from depression.  

An October 2010 VA psychiatric consultation note reflects that "at the present time, there are insufficient criteria to assign [a diagnosis of PTSD].

A December 2010 VA nurse practitioner record reflects that the Veteran's Hepatitis B negative surface antigen denotes current viral inactivity.  The nurse practitioner noted that the Veteran reported that he was not physically able to execute his job due to acute hepatitis in service and was reprimanded with solitary confinement and three days of bread and water and was not eligible to be discharged from the service with honor.  The Veteran reported that he was never able to accept this unjust occurrence which he feels has led to his struggles with PTSD, anxiety, and depression, all of which over time have resulted in him losing employment, marriage, and home.  The nurse practitioner noted that the Veteran currently demonstrates no physical residual functional disability from his service-related hepatitis, but suffers to at least a moderate degree psychosocially from the events surrounding his service-related hepatitis.  

A January 2011 VA neuropsychology consultation note reflects the opinion of the examiner as follows:

It is the opinion of this examiner, with a reasonable degree of scientific certainty, that the overall pattern of test results is indicative of probable MND (malingering neurocognitive dysfunction) in an individual who is exaggerating the extent of cognitive difficulty based upon self-report and the extent of psychiatric disturbance, particularly depression and anxiety.  This is not to argue that the veteran does not have legitimate physical or cognitive difficulties only that we cannot trust either his self-report or cognitive presentation.

Old and new evidence of record considered as a whole

The Board finds that some of the newly received evidence raises a possibility of substantiating the claim.  Historically, the Veteran's claim was denied because the evidence did not indicate that the Veteran's schizophrenia was related to his hepatitis.  In its August 2002 decision, the Board stated: 

the record does not show, and the veteran does not contend that his schizophrenia is related to service. There is no showing of schizophrenia in service or within the first post-service year. Schizophrenia is not diagnosed until 1988, many years after service.  Thus, direct service connection is not warranted.  The Veteran rather contends that his schizophrenia is related to his service-connected hepatitis."  

The Veteran now contends that his current psychiatric disability is due to his treatment in service, specifically, being sent to confinement.  The Board finds that the statement by Dr. V. B. that schizophrenia and PTSD symptoms overlap and that the Veteran's trauma of being medically neglected and improperly jailed are the cause of his PTSD is new and material.  (See July 2008 private correspondence).  In addition, the December 2010 VA nurse practitioner record which reflects that the Veteran suffers, to at least a moderate degree psychosocially, from the events surrounding his service-related hepatitis is new and material.

The evidence does not reflect that DR. V.B. or the nurse practitioner had reviewed the Veteran's STRs and service personnel records; both professionals relied on the unsupported self-reported history of the Veteran with regard to his health and reasons for nonjuidical punishment in service.  Neither clinician noted that at the time of the Veteran's nonjudicial punishment in December 1975, he had already tested positive for drugs on 17 occasions, he had already had several nonjudicial punishments, he had refused to participate in rehabilitation, and he was noted by his superior to be slow to orders, rarely completed tasks unless supervised, had a careless military appearance, served as a negative example to others, and was a "misfit" in the normal naval community.  Neither clinician noted that at the time of his December 1975 confinement on bread and water for three days, the Veteran's STRs are negative for any symptoms of hepatitis.  As noted above, a November 18, 1975 STR reflects that the Veteran had no complaints and symptoms "whatsoever" and his symptoms had resolved.  It was noted that he was still opiate positive on a routine basis.  The only December 1975 STRs reflect that the Veteran was an admitted opiate abuser (heroin) who was poorly motivated to stop abusing, and had a bump on the head of his penis, on December 19, 1975, the day before he willfully disobeyed a lawful order.  Nevertheless, in determining whether evidence is new and material for purposes of reopening a claim, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and the claim for service connection is reopened.  


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for schizophrenia, the claim is reopened, and the appeal is allowed to this extent.


REMAND

Reopened claim and PTSD claim 

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for schizophrenia may be granted on the merits, de novo.  In addition, a claim for entitlement to service connection for PTSD is on appeal.  In Clemons v. Shinseki, 23 Vet. App 1 (2009), the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  Thus, as the Board has reopened the Veteran's claim of entitlement to service connection for schizophrenia, the Board finds that the Veteran's two claims should be recharacterized as entitlement to service connection for an acquired psychiatric disability, however diagnosed, to include schizophrenia and/or PTSD, to include as secondary to hepatitis.

The Board finds that a VA examination is warranted to determine if the Veteran has an acquired psychiatric disability causally related to active service.  The VA examiner should consider all the evidence of record, to include the Veteran's statements as to his confinement in service as well as the objective evidence of record which reflects the following: prior to the December 1975 confinement, the Veteran had three nonjudicial punishments (December 1974, January 1975, and June 1975 records), he was an opiate user (October 3, 1975 record), he had been positive for drugs on 17 different dates (November 1975 administrative remark), he had refused to participate in rehabilitation (December 6, 1975 record), he had complained of abdominal pain and vomiting in October 1975 (October 3, 10, 16, 17, 29, and 31 STRs), he reported that he had no pain or vomiting between November 1 and November 13 1975, he was negative for hepatitis in October 1975, he reported that he had no complaints and symptoms "whatsoever" and all symptoms had resolved by November 18, 1975, he sought treatment for a bump on his penis on December 19, 1975 but did not report any other symptoms, he committed willful disobedience of a commissioned officer, failure to obey a lawful order, and disrespect toward a petty officer on December 20, 1975, on December 22, 1975, he received nonjudicial punishment of forfeiture of pay and confinement on bread and water for three days, and that in 1984, the Veteran had a history of alcohol, heroin, and angel dust abuse (SSA 1984 record).  

In readadjudicating the claim, the RO should consider whether the Veteran's action's which resulted in nonjudicial punishment in December 1975 were willful misconduct.  See 38 C.F.R. § 3.301.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with the appropriate specialist to determine if the Veteran has a current acquired psychiatric disability, to include PTSD and/or schizophrenia, and the etiology of any such disability.  Perform all necessary diagnostic tests and report all clinical manifestations in detail.  The examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disability is related to the Veteran's military service.  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  The VA examiner should consider all the evidence of record, to include the Veteran's statements as to his confinement in service, as well as the objective evidence of record which reflects the following: prior to the December 1975 confinement, the Veteran had three prior nonjudicial punishments (December 1974, January 1975, and June 1975 records), he was an opiate user (October 3, 1975 record), he had been positive for drugs on 17 different dates (November 1975 administrative remark), he had refused to participate in rehabilitation (December 6, 1975 record), he had complained of abdominal pain and vomiting in October 1975 (October 3, 10, 16, 17, 29, and 31 STRs), he was negative for hepatitis in October 1975, he reported that he had no pain or vomiting between November 1 and November 13 1975, he reported that he had no complaints and symptoms "whatsoever" and all symptoms had resolved by November 18, 1975, he sought treatment for a bump on his penis on December 19, 1975 but did not report any other symptoms, he committed willful disobedience of a commissioned officer, failure to obey a lawful order, and disrespect toward a petty officer on December 20, 1975, he received, on December 22, 1975, nonjudicial punishment of forfeiture of pay and confinement on bread and water for three days, and  that in 1984, the Veteran had a history of alcohol, heroin, and angel dust abuse (SSA 1984 record).  

2.  Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disability on appeal, with consideration of 38 C.F.R. § 3.301, if appropriate.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


